Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 1 of 25 PagelD 47
Filing # 116887662 E-Filed 11/18/2020 01:42:54 PM

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
IN AND FOR ORANGE COUNTY, FLORIDA
ROSENFIELD & COMPANY, PLLC,
Plaintiff,
VS. Case No.:

TRACHTENBERG, RODES &
FRIEDBERG LLP,

Defendants.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, ROSENFIELD & COMPANY, PLLC (“R&Co”), by and through the
undersigned attorneys, hereby sues Defendant, TRACHTENBERG, RODES & FRIEDBERG,
LLP (“Defendant”), and states as follows:

JURISDICTION AND VENUE

1. This is an action for damages in excess of $30,000, exclusive of interest, costs, and
attorneys’ fees.

2. This Court has subject matter jurisdiction over this case pursuant to section 26.012,
Florida Statutes.

3. This Court also has personal jurisdiction over Defendant pursuant to Florida’s
“long-arm” statute—section 48.193, Florida Statutes—because Defendant breached it duties under
an agreement with R&Co for services performed in Florida, and because they engaged in
substantial and not isolated business activity in Florida.

4. Leonard Anthony Rodes, the managing partner of Defendant, is licensed to practice

law in Florida.
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 2 of 25 PagelD 48

5. Venue is proper in Orange County, Florida, pursuant to section 47.011, Florida
Statutes, as Defendant reached out to R&Co’s Orlando, Florida office seeking litigation support
services work, and moreover, regularly corresponded with R&Co staff members in Orange
County, Florida, directing them on how to proceed with said litigation support work. Furthermore,

payment for the services rendered by R&Co were due to be made in Orange County, Florida.

PARTIES
6. R&Co is a Florida limited lability company with its principal place of business in
Orange County, Florida.
7. Defendant is a foreign limited liability partnership with its principal place of
business located in New York, New York.
GENERAL ALLEGATIONS
8. R&Co is engaged in the business of performing tax accounting, auditing, and

financial litigation support services.

9. On October 24, 2019, Defendant engaged R&Co to provide litigation support
services, including consulting expert services, in the civil case, Star v. Voynow, Case No. 18-cv-
5775-ERK-CLP (E.D.N.Y) (“New York Action”). A true and correct copy of the October 24,
2019 engagement letter is attached hereto as Exhibit “A” (the “Engagement Letter’’).

10. Specifically, the Engagement Letter “confirm[ed] the retention of Rosenfield &
Company (“R&Co”) by Trachtenberg, Rodes & Friedberg, LLP (“Counsel”) in connection with
the above-referenced action (the “Engagement”),” and required R&Co to “assist Counsel and
Client! with consultation and analysis and will perform such other tasks as may be identified during

the course of this Engagement.” Ex. A, p 1.

 

1 Although capitalized in the Engagement Letter, “Client” is not defined.
2
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 3 of 25 PagelD 49

11. The Engagement Letter provides that “Fees in connection with the Engagement will
be based upon the hourly rates previously established for the work plus disbursements for fees and
expenses,” and that the “Client will be solely responsible for payment of all such fees and
expenses.” Ex. A, p. 1.

12. The “Client” is not defined in the Engagement Letter. Likewise, the “Star Auto
Companies” referenced in the signature block of the Engagement Letter are not defined.
Defendant electronically signed the Engagement Letter. R&Co is not in possession of a copy of
the Engagement Letter executed by the “Star Auto Companies.”

13. Nevertheless, Defendant directed R&Co to perform work under the Engagement
Letter, and R&Co performed the work it was directed to complete.

14. As legal counsel for the Client (here apparently the undefined, “Star Auto
Companies”), Defendant had authority to engage with R&Co, and furthermore, to direct R&Co to
perform work on behalf of the itself and/or the Client.

15. Specifically, and as an example of the work Defendant directed R&Co to perform
under the Engagement Letter, on September 20, 2019, Stephen Arena, a lawyer working for
Defendant, emailed R&Co to start initial review of 3097 documents (12,400 pages) produced by
the opposing party in the New York Action, and directed “Rosenfield’s staff to review and organize
the “Hard Copy Scans” and “Voynow Computer Server Files.”

16. Defendant subsequently uploaded additional documents it obtained in the New
York Action to R&Co’s server portal and instructed R&Co to review and/or analyze same.

17. Over the course of R&Co’s retention by Defendant, R&Co provided expert

consulting services to Defendant, reviewed thousands of pages of documentation produced during
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 4 of 25 PagelD 50

the discovery phase of litigation in the New York Action, and participated in numerous meetings
and telephone conferences with Defendant regarding the New York Action.

18. R&Co completely performed the consulting expert and litigation support services
Defendant instructed it to perform pursuant to the Engagement Letter. R&Co timely presented
invoices to Defendant and Defendant’s client for the work R&Co completed between October
2019 and February 2020.

19. Despite R&Co’s demand for payment, certain companies and individuals that
R&Co believes were the “Star Auto Companies” referenced in the Engagement Letter, specifically
Star Auto Sales of Queens, LLC, Star Hyundai LLC, Star Nissan, Inc., Metro Chrysler Plymouth,
Inc., Star Auto Sales of Queens Village, LLC, and Star Auto Sales of Queens County, LLC, refuse
to pay the outstanding invoices related to the litigation support services provided by R&Co.

20. ‘In April 2020, R&Co filed a civil action for Account Stated in the Ninth Judicial
Circuit in and for Orange County, Florida, Case No. 2020-CA-004146-O. The action was filed
against several entities and individuals related to Star Auto Companies for various unpaid invoices,
including those related to the consulting expert and litigation support services directed by
Defendant pursuant to the Engagement Letter at issue here.

21. The state court action filed by R&Co was subsequently removed to the Middle
District of Florida, Case No. 6:20-cv-00857-WWB-EJK. Shortly after the case’s removal to federal
court, R&Co accepted an Offer of Judgment concerning all of the outstanding invoices except
those related to the consulting expert and litigation support services.

22. According to counsel for the above-referenced entities, the Star Auto Companies
identified in the Engagement Letter do not owe a single dollar for the litigation support services

Defendant directed R&Co to complete.
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 5 of 25 PagelD 51

23. ‘It is unclear whether the Star Auto Companies contend Defendant lacked actual
authority to direct R&Co to perform serviced on their behalf, or if there is some other reason they
believe the Engagement Letter is not binding on them. Whatever the case, Defendant hired R&Co
to perform work, directed R&Co to perform work, and R&Co, in fact, performed work for
Defendant and/or Defendant’s “Client.”

24. — Either Defendant lacked actual authority to direct R&Co to perform work for its
undefined “Client,” or it had actual authority and its “Client” is refusing to pay — either way
Defendant directed R&Co to perform work on its behalf to assist Defendant in the New York
Action, and it had apparent authority to direct R&Co to perform work for its Client, on which
R&Co reasonably relied to its detriment.

25. | Who is ultimately responsible for compensating R&Co for the work provided —
Defendant or its undefined “Client” — is irrelevant to R&Co who performed uncompensated work
as directed by Defendant pursuant to a contract it signed. To the extent Defendant believes its
“Client” is ultimately responsible for paying for that work, it may implead the correct entities into
this case.

26. To date, Defendant nor its undefined “Client,” have paid the outstanding invoices.
True and correct copies of the unpaid invoices sent to Defendant are attached hereto as Composite
Exhibit “B.”

27, In total, R&Co is currently owed $92,679.68 for services performed by R&Co
pursuant to the Engagement Letter.

28. All of the conditions precedent to the bringing of this lawsuit have occurred, been

waived or otherwise been satisfied.
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 6 of 25 PagelD 52

COUNT I-
BREACH OF CONTRACT

29, R&Co restates and re-incorporates by reference the allegations of Paragraphs 1
through 28 above as if fully stated herein.

30. This is an action for damages in excess of $30,000.00, exclusive of attorney’s fees
and costs against Defendant for breach of contract.

31. A valid contract existed between R&Co and Defendant.

32. R&Co performed all of its obligations under the Engagement Letter by rendering
litigation support and consulting expert services to Defendant pursuant to Defendant’s direction in
connection with the New York Action.

33. Defendant breached its obligation under the Engagement Letter by failing to timely
pay R&Co for the litigation support and consulting expert services provided.

34. Asa direct and proximate result of Defendant’s breach of the Engagement Letter,
R&Co has suffered damages in the amount of $92,679.68, exclusive of pre-judgment interest and
costs.

WHEREFORE, Plaintiff R&Co respectfully requests this Honorable Court enter judgment
in its favor and against Defendant, awarding damages, and costs, and for such other and further
relief as this Honorable Court deems just and proper.

COUNT II-
UNJUST ENRICHMENT (Implied-in-Law Contract)

35. --R&€o-restates and-reincorporates by reference-the allegations of- Paragraphs 1

through 8 and 10 through 28 above as if fully stated herein.
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 7 of 25 PagelD 53

36. This is an action for unjust enrichment (breach of an implied-in-law contract)
against Defendant, and is brought in the alternative to Counts I and III pursuant to Florida Rule of
Civil Procedure 1.110(g).

37. | R&Co conferred a benefit upon Defendant in the form of litigation support and
consulting expert services, which were rendered in furtherance of the New York Action. The scope
and extent of the services provided by R&Co are evidenced by the work detailed in the invoices
sent out by R&Co, which includes, but is not limited to, the review of more than 12,500 pages of
documents produced during the discovery phase of litigation in the New York Action.

38. Defendant knew of the benefits conferred by R&Co as it directed the scope of
litigation support work to be provided to it by R&Co.

39. Defendant voluntarily accepted and retained all of the benefits conferred to it by
continuing to consult with R&Co staff members, and moreover, direct those staff members to
review documentation produced during the pendency of the New York Action.

40. The circumstances are such that it would be inequitable for Defendant to retain
these benefits without paying the full value thereof to R&Co.

WHEREFORE, Plaintiff R&Co respectfully requests this Honorable Court enter judgment
in its favor and against Defendant, awarding damages, and costs, and for such other and further
relief as this Honorable Court deems just and proper.

COUNT III-
QUANTUM MERUIT (Implied-in-Fact Contract)

41. R&Co restates and re-incorporates by reference the allegations of Paragraphs |

through 8 and 10 through 28 above as if fully stated herein.
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 8 of 25 PagelD 54

42. — This is an action for quantum meruit (breach of an implied-in-fact contract) against
Defendant, and is brought in the alternative to Counts I and II pursuant to Florida Rule of Civil
Procedure 1.110(g).

43. An implied-in-fact contract existed between R&Co and Defendant, whereby some
or all of the terms were inferred from the conduct of the parties, although not necessarily expressed
in words.

44. The Defendant’s assent to this implied-in-fact contract for R&Co to provide
litigation support services and related work in conjunction with Defendant’s prosecution of the
New York Action is evident through the circumstances, their course of dealing, and/or their course
of performance, including, but not limited to, their continuous correspondence and instruction to
R&Co regarding the review of all documentation produced in discovery in the case.

45. _R&Co performed consulting expert and litigation support services on behalf of
Defendant, and the rendering of said services was done at the direction, and knowledge, of
Defendant. Under these circumstances, the parties understood and intended that compensation was
to be paid to R&Co in exchange for the litigation support services rendered.

46. Defendant breached the implied-in-fact contract with R&Co by failing to pay a
reasonable amount for the services that were provided.

47. As aresult of Defendant’s breach, R&Co has suffered damages.

WHEREFORE, Plaintiff R&Co respectfully requests this Honorable Court enter judgment
in its favor and against Defendant, awarding damages, and costs, and for such other and further
relief as this Honorable Court deems just and proper.

DEMAND FOR JURY TRIAL

R&Co hereby demands a jury trial for all claims so triable.
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 9 of 25 PagelD 55

Respectfully submitted this 18" day of November, 2020,

/s/Brock Magruder

Jason Zimmerman

Florida Bar No. 104392

Primary Email Address:
jason.zimmerman@ gray-robinson.com
Secondary Email Address:
kathy.savage@sray-robinson.com
shawna.tucker@gray-robinson.com
Brock Magruder

Florida Bar No. 112614

Pnmary Email Address:
brock.magruder@)gray-robinson.com
Secondary Email Address:
cindi.garner@ gray-robinson.com
Lesley-Anne Marks

Florida Bar No. 107009

Primary Email Address:
lesley-anne.marks@gray-robinson.com
Secondary Email Address:
sabine.martel@grav-robinson.com
GRAY|ROBINSON, P.A.

301 East Pine Street, Suite 1400 (32801)
Post Office Box 3068

Orlando, Florida 32802

Telephone: (407) 843-8880
Facsimile: (407) 244-5690

Attorneys for Plaintiff, Rosenfield & Co.
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 10 of 25 PagelD 56

TRACHTENBERG Robes & FRIEDRHERG LLP
ATTORNEYS AF LAW
$45. Pirty AVENUE
New York, New York 10017
BARRY J. FRIEDBERG TELEPHONE (312) Dy2-2028

GFRIEDBERO@TRFLAW.COM TELECOPIER (212) 972-7881
WWW. TRELAW OOM

By Fax
October 24, 2019

Ken Rosenfield

Rosenfield & Co.

I Penn Plaza

250 W 34th Street, Suite 1705
New York, NY 10119

Re: Star v. Voynow, EDNY Case No. 18 cv 5775-ERK-CLP
Dear Ken:

This letter will confirm the retention of Rosenfield & Company (““R&Co”) by
Trachtenberg, Rodes & Friedberg LLP (“Counsel”) in connection with the above-
referenced action (the “Engagement”). The retention shall be as of December 1, 2017, and
R&Co has worked and will continue to work under the direction of Counsel.

Specifically, R&Co will assist Counsel and Client with consultation and analysis and will
perform such other tasks as may be identified during the course of this Engagement. For
now, R&Co will serve as a consulting expert only, but Counsel may later request that one
or more professionals from R&Co provide expert testimony in the future. In any such case,
Counsel and R&Co will discuss and mutually agree on which R&Co professional would
serve as the expert and shall execute a new and separate engagement letter for that purpose.

Fees in connection with the Engagement will be based upon the hourly rates previously
established for the work plus disbursernents for fees and expenses. The Client will be
solely responsible for payment of all such fees and expenses. R&Co will submit mvoices
for its fees and expenses incurred on a monthly basis in connection with this Engagement
directly to the Client, with a copy sent to Counsel. The parties acknowledge and agree that
the attorney-client privilege between Counsel and R&Co shall remain notwithstanding the
fact that Client is billed directly for services provided under this Engagement. In the event
Client disputes any of the fees or expenses on a specific invoice, the Client shall notify
R&Co within thirty (30) days of receipt of the invoice of such a dispute.

EXHIBIT "A"
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 11 of 25 PagelD 57

October 24, 2019
Page 2

Counsel or Client shall have the right to terminate this agreement at any time, but Client
shail remain liable for all fees and expenses accrued prior to such termination.

R&Co understands that its work product and files may become subject to discovery;
however, until such materials are sought by subpoena or other process, they will be
maintained by R&Co as confidential. It is agreed that those materials and all other working
papers and other documents prepared by R&Co pursuant to this Engagement will be
maintained as confidential materials and will not be disclosed to third parties without
Counsel’s consent, except as may be required by law, regulation, or judicial or
administrative process. Unless prohibited by law, R&Co agrees to notify Counsel promptly
of any of the following events: (a) a request by anyone to examine, inspect, or copy such
documents or records; or (b) any attempt to serve, or the actual service of, any court order,
subpoena, or summons upon R&Co that requires the production of such documents or
records. It is further understood that if R&Co is not requested by Counsel to provide expert
testimony in connection with this Engagement, all opinions and work product of R&Co
shared with Counsel or the Client shall be maintained as confidential and shall not be
shared with any other person or entity.

R&Co and the Client acknowledge their respective agreement with the terms stated herein
as evidenced by their signatures below.

Sincerely,

Barry J. Friedberg

Acknowledged and Agreed:

Rofenifield & Co.

 
 

Name: Kenneth R Rosenfield
Title: Managitlg Partner

\

“The Star ‘Auto Companies

 

Name:
Title:
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 12 of 25 PagelD 58

 

 

 

 

 
 

 

ae . [Pic
DINARY RESULTS

301 E, Pine Street, Suite 975, Orlando, FL 32804

 

Trachtenberg Rodes & Friedberg LLP
Attn: Barry Friedberg

CC: Mike Koufakis

545 Fifth Avenue

New York, NY 10017

Invoice No.21871
Date 02/10/2020

 

DATE SERVICE STAFF HOURS AMOUNT

01/06/2020 General Consulting Services Rosenfield(A) 0.50 $ 137.50
Discussing next steps in Voynow case with
Ken and Scott
01/07/2020 Litigation Support Jamnik 1.91 525.25
01/08/2020 General Consulting Services Rosenfield(A) 0.75 206.25
Phone call to discuss action plan with team,
Star, and Steve Rambam

01/10/2020 Litigation Support Jamnik 0.87 239,25
Review of Rambam document pull
01/27/2020 Litigation - Other Morton 1.50 550.50

Review report for questions from RamBam
regarding requested information

01/28/2020 Litigation - Other Morton 1.98 726.66
Research Chrysler transactions per request -

Debbie Despina
Current Amount'Due 2,385.41
Prior Balance 85,399.27

Total Amount Due $___87,784.68

All invoices are due and payable upon receipt. Balances over 30 days past-due may be subject to interest.
Please make check(s) payable to: Rosenfield & Co., PLLC.

Should you have any questions or concerns, please contact our office at 407,849,6400

COMPOSITE EXHIBIT "B"
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 13 of 25 PagelD 59

 

 

 

 

   

 

  

 

SENEEERCol.

Cather 7
TRADITIONAL VALUES | EXTRAORDINARY RESULTS

301 E. Pine Street, Suite 975, Orlando, FL 32801

Trachtenberg Rodes & Friedberg LLP
Attn: Barry Friedberg

CC: Mike Koufakis

545 Fifth Avenue

New York, NY 10017

Invoice No.21635
Date 01/08/2020

 

DATE SERVICE STAFF HOURS AMOUNT

12/17/2019 Litigation Support Rosenfield 1.00 $ 550,00
preparation for meeting with Barry Friedberg
and Steve Arena

12/18/2019 Litigation Support Rosenfield 3.00 1,650.00
meeting at Barry Friedberg's office with Steve
Arena

42/19/2019 Litigation Support Rosenfield 0.50 275,00

review emails from Jeremy and other
attorneys regarding Voynow matter

12/27/2019 Litigation Support Jamnik 5.54 1,523.50
Reviewing Personal Documents from Vivian
and Debbie

42/27/2019 Litigation Support Jamnik 1.18 324,50
Renaming Voynow Documents

12/30/2019 Litigation Support Jamnik 4.13 1,135.75
Going through Personal Documents for Vivian
and Debbie

42/30/2019 Litigation Support Rosenfield(A) 2.50 687.50
Pulling expense data, creating vendor analysis
in iDEA

42/30/2019 Litigation Support Rosenfield 4.50 825.00

review with Scott and Adam on data pull
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 14 of 25 PagelD 60

Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP

 

Invoice No. 21635 Page 2
DATE SERVICE STAFF HOURS AMOUNT
12/31/2019 Litigation Support Jamnik 4.26 1,171.50
Vivian and Debbie Personal document
analysis
01/02/2020 Litigation Support Jamnik 1.19 327.25
Voynow Documents review and analysis
Current Amount Due 8,470.00

Prior Balance 76,929.27

Total Amount Due $__85,399,27

All invoices are due and payable upon receipt. Balances over 30 days past-due may be subject to interest.
Please make check(s) payable to: Rosenfield & Co., PLLC.
Should you have any questions or concerns, please contact our office at 407.849.6400
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 15 of 25 PagelD 61

 

 

 

 

 

  

 

Be Co]

RDINARY RESULTS

301 E. Pine Street, Suite 975, Orlando, FL 32801

 

PU

 

Trachtenberg Rodes & Friedberg LLP
Attn: Barry Friedberg

545 Fifth Avenue

New York, NY 10017

Star Automotive Group
ATTN: Mike Koufakis
205-11 Northern Bivd
Bayside, NY 11361

invoice No.21603
Date 12/26/2019

 

DATE SERVICE STAFF HOURS AMOUNT

42/16/2019 Litigation Support Jamnik 2.61 $ 717.75
Renaming files received from Voynaw

12/17/2019 Litigation Support Jamnik 1.67 459.25
Document review and Write up of potential
questions - Voynow

12/17/2019 Litigation Support Morton 2.27 833.09
Review suspicious documents for meeting
tomorrow

12/18/2019 Litigation Support Jamnik 2.31 635.25

Meeting with Stephen Arena

12/18/2019 Litigation Support Jamnik 1.56 429.00
Voynow Documents renaming

12/18/2019 Litigation Support Morton 2.51 921.17
Meeting at Friedbergs office

12/18/2019 Litigation Support Morton 2.17 796.39
Prepare for meeting with Friedberg's office
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 16 of 25 PagelD 62

Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP

 

Invoice No. 21603 Page 2
DATE SERVICE STAFF HOURS AMOUNT
12/19/2019 Litigation Support Morton 5,58 2,047.86

Review documents received and upload new
documents from portal

12/20/2019 Litigation Support Jamnik 3.26 896,50
Renaming Voynow Documents

12/20/2019 Litigation Support Morton 5.25 4,926.75
Review documents received
Current Amount Due 9,663.01

Prior Balance 67,266.26

Total Amount Due $ ___76,929,27

All invoices are due and payable upon receipt. Balances over 30 days past-due may be subject to interest.

Please make check(s) payable to: Rosenfield & Co., PLLC.
Should you have any questions or concerns, please contact our office at 407.849.6400
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 17 of 25 PagelD 63

 

N

RO SUB Co.

TRADITIONAL VALUES | EXTRAORDINARY RESULTS

301 E. Pine Street, Suite 975, Orlando, FL 32801

 

 

 

 

    

 

PLLC

 

Trachtenberg Rodes & Friedberg LLP
Attn: Barry Friedberg

545 Fifth Avenue

New York, NY 10017

Star Automotive Group
ATTN: Mike Koufakis
205-11 Northern Blvd
Bayside, NY 11361

Invoice No.21527
Date 12/20/2019

 

DATE SERVICE STAFF HOURS AMOUNT

10/28/2019 Litigation Support Jamnik 2.22 $ 610.50
naming documents received from Voynow

10/29/2019 Litigation Support Jamnik 0.69 189,75
Renaming Docs from Voynow

10/30/2019 Litigation Support Rosenfield 1.50 825.00
discuss set up of data review

10/30/2019 Litigation Support Stickel 4.22 253.20
renaming VOYNOW documents

10/31/2019 Litigation Support Rosenfield 4.50 825.00
review of data regarding Voynow Case

10/31/2019 Litigation Support Stickel 7.03 421.80
renaming Voynow documents

11/01/2019 Litigation Support Stickel 7.00 420.00
renaming VoyNow documents

11/04/2019 Litigation Support Stickel 3.00 180.00
renaming VoyNow documents

11/06/2019 Litigation Support McDonald 2.00 642.00
Case 6:20-cv-02382-JA-LRH

Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP

Document 1-3 Filed 12/29/20 Page 18 of 25 PagelD 64

 

Invoice No, 21527 Page 2
DATE SERVICE STAFF HOURS AMOUNT

Rename Voynow documents (Dan/Ashley)

11/06/2019 Litigation Support Stickel 5.00 300.00
renaming Voynow documents

11/07/2019 Litigation Support McDonald 4.50 1,444.50
Rename Voynow documents (Dan/Ashley)

11/08/2019 Litigation Support Jamnik 2.99 822,25
Review of Voynow documents

11/11/2019 Litigation Support Stickel 2.17 130,20
renaming of VoyNow documents

11/15/2019 Litigation Support Stickel 0.97 58.20
renaming VoyNow documents

11/15/2019 Litigation Support Jamnik 1.48 407.00
Voynow Docs

11/18/2019 Litigation Support Lewis 0.50 275.00
conference call with Ken/Dan/Jill on Star
information needed for fraud and other
litigation reports

11/18/2019 Litigation Support Morton 2.20 807.40
Review file - compile list of documents needed

11/18/2019 Litigation Support Stickel 1.88 112.80
renaming VoyNow Documents

11/18/2019 Litigation Support Jamnik 1.43 393.25
List of Documents request

11/19/2019 Litigation Support Morton 2.27 833.09
Review documents received. Prepare
updated document request for Star.

11/19/2019 Litigation Support Stickel 1.76 105.60
renaming VoyNow Documents

11/19/2019 Litigation Support Jamnik 5.41 1,487.75

Working on Request List and Voynow report
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 19 of 25 PagelD 65

Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP

 

Invoice No, 21527 Page 3
DATE SERVICE STAFF HOURS AMOUNT
11/20/2019 Litigation Support Jamnik 5.75 1,581.25
Voynow Report
11/20/2019 Litigation Support Morton 4,28 1,570.76

Begin preparation of updated report in format
requested by client

41/20/2019 Litigation Support Stickel 6.08 364.80
renaming Voynow documents

11/21/2019 Litigation Support Jamnik 1.76 484.00
Review of cancelled checks from Chrysler and
bank statements

11/21/2019 Litigation Support Stickel 7.95 477.00
renaming Voynow doc

11/22/2019 Litigation Support Jamnik 4.87 514.25
review of cancelled checks for chrysler

41/25/2019 Litigation Support Jamnik 1.73 475.75
Voynow Report

11/25/2019 Litigation Support Stickel 7.49 449,40
renaming Voynow documents

11/26/2019 Litigation Support Stickel 7.95 477.00
renaming Voynow documents

12/02/2019 Litigation Support Jamnik 6.38 1,754.50
Emails and Report rewriting

12/02/2019 Litigation Support Rosenfield 2,50 1,375.00
reveiw Voynow documents

12/02/2019 Litigation Support Lewis 3.00 1,650.00

42/02/2019 Litigation Support Rosenfield(A) 0.75 206.25

Meeting to go over Voynow case

12/02/2019 Litigation Support Rosenfield(A) 1.35 371.25
RE: VOYNOW / On the phone with Reynolds
and Reynolds / completing multiple required
Reynolds proficiency training
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 20 of 25 PagelD 66

Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP

 

Invoice No, 21527 Page 4
DATE SERVICE STAFF HOURS AMOUNT

12/02/2019 Litigation Support Morton 8.28 3,038.76
Updated Star Report

12/02/2019 Litigation Support Stickel 8.00 480.00
going through documents sent to find any
signed engagement letters

12/03/2019 Litigation Support Rosenfield 2.50 1,375.00
meeting with Dan and Jill review Voynow
Documents

12/03/2019 Litigation Support Lewis 0.50 275,00

12/03/2019 Litigation Support Rosenfield(A) 1.49 409.75
Pulling reports for Voynow case

12/03/2019 Litigation Support Jamnik 6.23 1,713.25
Renaming docs from Voynow and Report
rewriting

12/03/2019 Litigation Support Morton 6.19 2,271.73
Update Star Report

12/04/2019 Litigation Support Lewis 2.25 1,237.50

12/04/2019 Litigation Support Rosenfield(A) 3.56 979.00
VOYNOW Pulling GL detail from 11.2014 to
4,30.2017

12/04/2019 Litigation Support Lewis 2,00 1,100.00

42/04/2019 Litigation Support Jamnik 1.49 409,75
Discussion with Scoit, Jill and Ken on the
Report and Voynow docs

12/04/2019 Litigation Support Jamnik 6.58 1,809.50
Renaming Voynow Documents

12/04/2019 Litigation Support Morton 6.87 2,521.29
Revision of Star Report

12/04/2019 Litigation Support Stickel 6.00 360.00

going through documents to find any signed
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 21 of 25 PagelD 67

, Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP

 

Invoice No. 21527 Page 5
DATE SERVICE STAFF HOURS AMOUNT

engagement letters

12/05/2019 Litigation Support Rosenfield 1.50 825.00
review Voynow documents and review revised
report

12/05/2019 Litigation Support Jamnik 5.79 1,592.25
Renaming Voynow Documents and rewriting
Voynow report for Barry

12/05/2019 Litigation Support Morton 7.65 2,807.55
Review documents received. Prepare
updated report

12/06/2019 Litigation Support Rosenfield 2.00 1,100.00
review revised report and make changes, work
with Adam and Scott on queries for updating
scheme report items

12/06/2019 Litigation Support Lewis 0.25 137.50

12/06/2019 Litigation Support Jamnik 0.58 159.50
PDF and organizing Voynow report and
uploading

12/06/2019 Litigation Support Morton 1.57 576.19
Final revisions to updated report.

12/09/2019 Litigation Support Stickel 6.00 360.00
scanning through documents looking for
signed engagement letters

12/09/2019 Litigation Support Jamnik 5.79 4,592.25
Voynow Production

12/09/2019 Litigation Support Morton 6.10 2,238.70
Review documents - list of questions

12/09/2019 Litigation Support Rosenfield 1,50 825,00
review voynow documents

12/10/2019 Litigation Support Jamnik 5.72 1,573.00

Voynow Production documents
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 22 of 25 PagelD 68

Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP

 

Invoice No, 21527 Page 6
DATE SERVICE STAFF HOURS AMOUNT
42/10/2019 Litigation Support Morton 6.57 2,411.19

Review documents - list of questions

12/10/2019 Litigation Support Rosenfield 1,50 825.00
review Voynow documents

12/11/2019 Litigation Support damnik 4,09 1,124.75
Voynow Documents

12/11/2019 Litigation Support Morton 4.57 1,677.19
Review documents - list of questions

42/11/2019 Litigation Support Rosenfield 3.00 1,650.00
review Voynow documents, meet with Dan
and Jill to develop word search queries for
documents scanned in. Review Voynow
memos and emails.

42/12/2019 Litigation Support Jamnik 5,44 1,496.00
Voynow Production Documents
12/12/2019 Litigation Support Morton 4.48 1,644.16
Review documents received
12/13/2019 Litigation Support Rosenfield 2.50 1,375.00
review dacuments submitted by Voynow
Current Amount Due 67,266.26
Prior Balance 0.00

Total Amount Due $__ 67,266.26

All invoices are due and payable upon receipt. Balances over 30 days past-due may be subject to interest.
Please make check(s) payable to: Rosenfield & Co., PLLC.
Should you have any questions or concerns, please contact our office at 407.849.6400
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 23 of 25 PagelD 69

. Rosenfield and Company, PLLC
Trachtenberg Rodes & Friedberg LLP
Invoice No, 21527 Page7

 

DATE SERVICE STAFF HOURS AMOUNT
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 24 of 25 PagelD 70

 

 

 

 

   

Ne

TRADITIONAL VALUES | EXTRAORDINARY RESULTS

301 E. Pine Street, Suite 975, Orlando, FL 32801

 

Star Litigation 2019
Attn: Mr, Mike Koufakis
205-11 Northern Blvd
Bayside, NY 11361

{nvoice No.21778
Date 01/29/2020

 

DATE SERVICE STAFF HOURS AMOUNT

12/30/2019 Litigation Support Lewis 1.50 $ 900.00
phone call with Michael re: 2016 - 2018 tax
returns (client questions/comments) and
discussion on criminal and civic lawsuits
against Voynow and Debbie)

42/30/2019 Litigation Support Lewis 0.50 300.00
review of vendor lists/expenses with Ken &
Adam

01/02/2020 Litigation Support Lewis 3.00 1,800.00

review of expenses (for vendors and other
anomalies in journal transactions) from
November 2014 - April 2017 (for fraudulent
and unusual transactions)

01/03/2020 Litigation Support Lewis 3.00 1,800.00
review of expenses (for vendors and other
anomalies in journal transactions) from
November 2014 - April 2017 (for fraudulent
and unusual transactions) and factory
incentives

01/08/2020 Phone Calls / Conference Lewis 0.50 300.00
conference call with attorneys/private eye on
Star Chrysler fraud and data gathering
Case 6:20-cv-02382-JA-LRH Document 1-3 Filed 12/29/20 Page 25 of 25 PagelD 71

Rosenfield and Company, PLLC
Star Litigation 2019

 

Invoice No. 21778 Page 2
DATE SERVICE STAFF HOURS AMOUNT
01/09/2020 General Consulting Services Lewis 0.40 240.00

review of text files from attorney/private eye
from Star Chrysler on factory refund checks,

against controller
5,340.00

Courtesy Discount (Amount Discounted from Standard Rates) (445.00)
Current Amount Due 4,895.00

Prior Balance _—s—s0.00

Total Amount Due $ 4,895.00

All invoices are due and payable upon receipt. Balances over 30 days past-due may be subject to interest.
Please make check(s) payable to: Rosenfield & Co., PLLC.
Should you have any questions or concerns, please contact our office at 407.849.6400
